UNPUBLISHED

                         UNITED STATES COURT OF APPEALS
                             FOR THE FOURTH CIRCUIT


                                        No. 16-1783


PATRICIA MARKLE,

             Plaintiff - Appellant,

v.

THE UNITED STATES OF AMERICA,

             Defendant – Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:13-cv-00138-GMG)



Submitted: July 27, 2017                                          Decided: October 10, 2017


Before TRAXLER and KING, Circuit Judges, and Raymond A. JACKSON, United States
District Judge for the Eastern District of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.



Christopher T. Nace, PAULSON & NACE, PLLC, Washington, D.C., for Appellant.
William J. Ihlenfield, II, United States Attorney, Erin K. Reisenweber, Assistant United
States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:


       Patricia Markle sued the United States for medical malpractice under the Federal Tort

Claims Act (“FTCA”), 28 U.S.C. § 2671–2680 (2012), for injuries following a medical

procedure. Markle claimed the United States was negligent in administering a Depo-Provera

injection which caused her to develop Nicolau syndrome and subsequently led to avascular

necrosis in her right arm and shoulder. Following a bench trial, the district court held that the

United States’ negligence caused Markle’s Nicolau syndrome, but not the avascular necrosis.

Markle challenges the factual findings of the district court and the amount of damages she

was awarded following trial.

       On appeal, factual findings may only be set aside if they are clearly erroneous.

Williams v. Sandman, 187 F.3d 379, 381 (4th Cir. 1999). Conclusions of law are reviewed de

novo. Id. Likewise, the calculation of damages is a finding of fact and is reviewed for clear

error, but to the extent those calculations were influenced by legal error, review is de novo.

United States ex rel. Maddux Supply Co. v. St. Paul Fire & Marine Ins. Co., 86 F.3d 332,

334 (4th Cir. 1996) (per curiam).

       Applying these standards, we reviewed the record and find no reversible error.

Accordingly, we affirm the judgment of the district court. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                    AFFIRMED.




                                                2